Citation Nr: 0125873	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-03 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Guillain-Barré 
syndrome due to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from May 1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to service connection for Guillain-Barré syndrome 
and entitlement to service connection for PTSD.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

Although VCAA had not been enacted when the RO originally 
adjudicated the appellant's claim, the RO has notified the 
veteran of its provisions pursuant to another claim that he 
pursued during this time period and he is now aware of the 
provisions of the VCAA.  

The veteran has claimed that he has Guillain-Barré syndrome 
as a result of Agent Orange exposure while serving in 
Vietnam.  The veteran's Guillain-Barré syndrome is not a 
disability that is listed under 38 C.F.R. § 3.309(e) 
(diseases associated with exposure to herbicide agents).  The 
Secretary has determined that a presumption of service 
connection is not warranted for any condition other than 
those for which VA has found a positive association between 
the condition and such exposure.  The veteran claims in his 
April 2001 substantive appeal that his private physician, 
Raymond A. Chouinard, M.D., opines that his Guillain-Barré 
syndrome is related to Agent Orange exposure.  An 
October 2000 statement from Dr. Chouinard indicates, in 
pertinent part, that it is his medical opinion that the 
veteran's multiple neurologic symptoms may be the result of 
exposure to Agent Orange.  Although Dr. Chouinard does not 
specifically indicate the veteran's diagnosed Guillain-Barré 
syndrome as representative of those symptoms, nor does he 
indicate a statement any more specific than "may be," if 
the veteran has a competent medical opinion from a treating 
physician of a link between his Guillain-Barré syndrome and 
his claimed exposure to Agent Orange, he should present that 
evidence.  

Additionally, in July 1986, Arthur Moseley, M.D., indicated 
in a statement to VA that he had diagnosed the veteran with 
Guillain-Barré syndrome complicated by diabetes mellitus and 
arterial hypertension.  The veteran has now been service-
connected for diabetes mellitus due to Agent Orange exposure 
by rating decision of July 2001.  Disability resulting from 
the aggravation of a non-service connected condition by a 
service connected condition is compensable under 38 C.F.R. 
§ 3.310(a) (2001).  Allen v. Brown, 7 Vet. App. 439 (1995).  
Since the veteran has now been service connected for diabetes 
mellitus and there is indication in the record that Guillain-
Barré syndrome could be complicated by his diabetes mellitus, 
he should be provided an examination for an opinion since VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See 38 U.S.C.A § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  

As for the veteran's claim of entitlement to service 
connection for PTSD, the veteran's DD 214 indicates that the 
veteran's occupational specialty was aircraft mechanic and 
the veteran also submitted a copy of his Citation for the Air 
Medal with Oak Leaf Cluster, which he believes is sufficient 
evidence of combat participation which he asserts should be 
sufficient as a stressor that caused his PTSD.  In May 1999, 
the veteran submitted a stressor statement which indicated 
that each air mission in and of itself he believed, was a 
stressful situation.  He related he did not remember any of 
the names of his comrades-in-arms that flew with him, nor did 
he provide the names, dates and units of assignment 
associated with his service in Vietnam.  However, during his 
February 2001 VA examination, he claimed he flew as a crew 
chief on a fixed wing aircraft and that three of the planes 
that he flew on crashed during his year of service in 
Vietnam.  Unfortunately, he did not provide identifying 
information for the aircraft or indicate whether or not he 
was on the aircraft when they crashed.  The veteran should be 
informed that corroboration of these alleged stressful 
incidents and a diagnosis of PTSD in accordance with the DSM-
IV is necessary in order to substantiate the claim.

Finally, in November 1996 private medical records from Dr. 
Chouinard, it was noted that the veteran had applied for 
Social Security disability benefits on the basis of Guillain-
Barré syndrome and severe diabetic neuropathy.  Upon receipt 
of a substantially complete application for benefits, VA will 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or departmental 
custodians.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  VA has 
a duty to assist in gathering Social Security records when 
put on notice that the veteran may be receiving such 
benefits.  Clarkson v. Brown, 4 Vet. App. 565 (1993).  A 
request for the administrative decision and supportive 
documents should be made.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Ask the veteran for the names and 
addresses, and for appropriate releases, 
for any private medical provider from 
whom he has received treatment for his 
Guillain-Barré syndrome and his PTSD, 
specifically to include Dr. Moseley and 
any medical records of Dr. Chouinard not 
already associated with the claims 
folder.  Request the veteran's actual 
treatment records from any such provider 
adequately identified by the veteran.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(1)).

If any request for private treatment 
records is unsuccessful, notify the 
claimant.  See 66 Fed. Reg. 45,620, 
45,631-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

2.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein. 

3.  The veteran should be afforded a 
current VA neurological examination.  All 
indicated studies should be performed.  
If the veteran still has residuals of 
Guillain-Barré syndrome, the examiner 
should state what those residuals are and 
whether they are of a chronic nature.  
Additionally, if there are chronic 
residuals, the examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's residuals of Guillain-Barré 
syndrome are the result of exposure to 
Agent Orange in Vietnam and/or whether it 
is at least as likely as not that the 
residuals of the veteran's Guillain-Barré 
syndrome are aggravated by or due to the 
veteran's service-connected diabetes 
mellitus.  A complete and well-supported 
medical rationale should be provided for 
all opinions rendered.  

4.  The RO should request a comprehensive 
written statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to each of the putative stressors to 
which he alleges he was exposed in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including the full name, rank, unit of 
assignment, hometown or any other 
identifying detail.  The veteran has 
reported that three aircraft on which he 
served as crew chief crashed while he was 
in Vietnam. Ask the veteran for 
identifying information of these 
aircraft, the dates of the crashes, and 
whether he was on them at the time they 
crashed.  The names of any other crew 
members involved should be given, as well 
as any other information that might help 
identify them.  The veteran is to be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

5.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors, if he provides 
sufficient detail to permit an attempt at 
verification.  This information should be 
sent to the appropriate organization for 
verification of the veteran's putative 
stressors during his active service.  The 
request should include a request for the 
unit history for the time period in which 
the veteran identifies any stressful 
event as happening, and any records that 
would verify the veteran's stressors.  
Morning reports, lessons learned reports 
and any other information pertinent to 
the veteran's tour of duty in Vietnam 
should be sought.  All attempts to secure 
this evidence should be documented in the 
claims file.

6.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.

7.  Thereafter, if and only if, stressors 
have been verified, the RO should afford 
the appellant a VA psychiatric 
examination.  Any alleged stressors which 
have been verified should be made known 
to the examiner.  It is imperative that 
the examiner review the claims folder 
prior to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based. 

8.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,5630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

9.  Thereafter, review the claims file 
and readjudicate the claim.  On the issue 
of entitlement to service connection for 
Guillain-Barré syndrome, the RO should 
consider the claim that it is due to 
Agent Orange exposure and the claim that 
it is aggravated by the veteran's 
service-connected diabetes mellitus.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).   
If the claims remains denied, the veteran 
and his representative should be 
furnished an appropriate SSOC and given 
the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


